                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ARCHIBALD CUNNINGHAM,                               CASE NO. 18-cv-05900-YGR
                                   7                   Plaintiff,                            ORDER VACATING DISMISSAL; DIRECTING
                                                                                             PAYMENT OF FILING FEE OR IFP
                                   8             vs.                                         APPLICATION; SETTING COMPLIANCE
                                                                                             HEARING
                                   9     MARIA SCHOPP, ET AL.,
                                                                                             Re: Dkt. Nos. 14
                                  10                   Defendants.

                                  11          The Motion of Plaintiff Archibald Cunningham for Reinstatement of Complaint is

                                  12   GRANTED. A dismissal was entered in this action (originally assigned Case No. 18-mc-80084
Northern District of California
 United States District Court




                                  13   before permission to file was granted) on October 10, 2018, for failure to prosecute. (Dkt. No. 8.)

                                  14   That dismissal is VACATED. The Clerk shall restore the case to active status.

                                  15          In light of plaintiff’s representations that he did not receive the Court’s prior orders

                                  16   directing him to pay the filing fee in this action, the Court again ORDERS plaintiff to pay the

                                  17   required filing fee in order to proceed with issuance of summons so that he may effectuate service

                                  18   of the complaint. Plaintiff Archibald Cunningham is directed to pay the $400.00 filing fee, or file

                                  19   an appropriate application to proceed in forma pauperis, by no later than February 28, 2019.

                                  20          The Court SETS a compliance hearing of March 8, 2019, on the 9:01 a.m. calendar in the

                                  21   Federal Courthouse, 1301 Clay Street, Oakland, California, Courtroom 1. If compliance is
                                       complete, plaintiff need not appear and the compliance hearing will be taken off calendar. Failure
                                  22
                                       to comply by that date may result in dismissal for the above-entitled action without prejudice.
                                  23
                                              Upon payment of the filing fee, or granting of in forma pauperis status, the Court will
                                  24
                                       consider plaintiff’s motion to file electronically. (Dkt. No. 15.)
                                  25
                                              All further filings in this action shall be filed in the above case number; the 18-mc-80084
                                  26
                                       case number was deemed closed upon granting of pre-filing approval.
                                  27
                                              The Court notes, for purposes of clarification, that plaintiff’s separate action, originally
                                  28
                                   1   assigned Case No. 18-mc-80085 was re-designated as 18-cv-7595 KAW and is presently assigned

                                   2   to Magistrate Judge Kandis A. Westmore.

                                   3          This terminates Docket No. 14.

                                   4          IT IS SO ORDERED.

                                   5   Dated: February 5, 2019
                                                                                             YVONNE GONZALEZ ROGERS
                                   6                                                    UNITED STATES DISTRICT COURT JUDGE
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
